Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 1 of 24 PageID #: 4339




                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF DELAWARE

STRAGENT, LLC,

                    Plaintiff,

             v.                        Civil Action No. 1:20-cv-00510-LPS

BMW OF NORTH AMERICA, LLC, and

BMW MANUFACTURING CO., LLC,

                   Defendants.

STRAGENT, LLC,

                    Plaintiff,

             v.                        Civil Action No. 1:20-cv-00511-LPS

MERCEDES-BENZ USA, LLC;
MERCEDES-BENZ VANS, LLC;
DAIMLER TRUCKS NORTH AMERICA
LLC; and
DAIMLER NORTH AMERICA
CORPORATION,
             Defendants.

 STRAGENT, LLC,

                     Plaintiff,

              v.                       Civil Action No. 1:20-cv-00512-LPS

 VOLVO CAR NORTH AMERICA, LLC,

                   Defendant.



 STRAGENT’S ANSWERING BRIEF IN OPPOSITION TO DEFENDANTS’ MOTION
 TO DISMISS UNDER RULE 12(b)(6) BASED ON CLAIM AND ISSUE PRECLUSION
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 2 of 24 PageID #: 4340




Of Counsel:                             George Pazuniak (DE Bar 478)
                                        O’KELLY & ERNST, LLC
Thomas F. Meagher                       824 N. Market St.
Alan Christopher Pattillo               Suite 1001A
Meagher Emanuel Laks Goldberg & Liao,   Wilmington, DE 19801
LLP                                     Tel: 302-478-4230
One Palmer Square                       Email: GP@del-iplaw.com
Suite 325
Princeton, New Jersey 08542             Counsel for Plaintiff
(609) 454-3500                          Stragent, LLC.
tmeagher@meagheremanuel.com
cpattillo@meagheremanuel.com




                                        ii
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 3 of 24 PageID #: 4341




                                        TABLE OF CONTENTS

I.         STATEMENT OF THE NATURE AND STAGE OF THE PROCEEDINGS                -1-

II.        SUMMARY OF ARGUMENT                                                 -1-

III. STATEMENT OF FACTS                                                        -2-

1.         The Prior Texas Litigation                                          -2-

2.         The IPR Proceedings                                                 -4-

3.         The Current Claims Are Patentably Distinct From The IPR Claims      -4-

4.         The Current Claims Issued After Full Disclosure Of The IPRs         -6-

5.         Pre-Motion Communications Between The Parties                       -6-

IV. ARGUMENT                                                                   -7-

      a.     Defendants Have Burden Of Proving That Preclusion Applies         -7-

      b.     There Is No Judicial Decision On The Merits                       -8-

      c.     Preclusion Is Improper Where There Is A Difference In The Law     -9-

      d.     The Present Claims Are Patentably Distinct From The IPR Claims   - 12 -

      e.     No Issue Preclusion                                              - 17 -

      f.     37 C.F.R. § 42.73(d)(3) Has No Application                       - 19 -

V.         CONCLUSION                                                         - 19 -




                                                   iii
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 4 of 24 PageID #: 4342




                                               TABLE OF AUTHORITIES


CASES

Cuozzo Speed Techs., LLC v. Lee,

  136 S. Ct. 2131 (2016) ............................................................................................... - 10 -, - 11 -

Gould Elecs. Inc. v. United States,

  220 F.3d 169 (3d Cir. 2000).................................................................................................... - 7 -

Herrera v. Wyoming,

  139 S. Ct. 1686 (2019) .......................................................................................................... - 10 -

In re PersonalWeb Techs. LLC,

  961 F.3d 1365 (Fed. Cir. 2020)............................................................................................... - 8 -

In XY, LLC v. Trans Ova Genetics,

  890 F.3d 1282 (Fed. Cir. 2018)............................................................................................. - 11 -

Levi Strauss & Co. v. Abercrombie & Fitch Trading Co.,

  719 F.3d 1367 (Fed. Cir. 2013).................................................................................... - 9 -, - 17 -

MaxLinear, Inc. v. CF CRESPE LLC,

  880 F.3d 1373 (Fed. Cir. 2018)............................................................................................. - 12 -

Microsoft Corp. v. I4I Ltd. P'ship,

  564 U.S. 91 (2011) .................................................................................................................. - 7 -

Ohio Willow Wood Co. v. Alps S., LLC,

  735 F.3d 1333 (Fed. Cir. 2013)............................................................................................. - 18 -

Papst Licensing GmbH v. Samsung Elecs. Am., Inc.,

  924 F.3d 1243 (Fed. Cir. 2019)............................................................................................. - 12 -



                                                                    iv
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 5 of 24 PageID #: 4343




Raniere v. Microsoft Corp.,

   887 F.3d 1298 (Fed. Cir. 2018)............................................................................................... - 8 -

SimpleAir, Inc. v. Google LLC,

   884 F.3d 1160 (Fed. Cir. 2018).................................................................................. - 13 -, - 17 -


STATUTES

35 U.S.C. § 282(a) ......................................................................................................... - 13 -, - 16 -

35 U.S.C. §253 ............................................................................................................................ - 3 -


OTHER AUTHORITIES

M.P.E.P. § 2111 ........................................................................................................................ - 11 -


RULES

Fed. R. Civ. P. 41(a)(2) ...................................................................................................... - 2 -, - 3 -


REGULATIONS

37 C.F.R. § 42.73(d)(3)............................................................................................................. - 18 -

37 C.F.R. 1.321(a)....................................................................................................................... - 3 -

37 CFR 42.100(b) ..................................................................................................................... - 11 -




                                                                       v
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 6 of 24 PageID #: 4344




  I.      Statement Of The Nature And Stage Of The Proceedings

       Plaintiff Stragent, LLC (“Stragent”) filed the above three captioned cases for infringement of

four patents against Defendants BMW of North America, LLC and BMW Manufacturing Co.,

LLC (C.A. No. 20-510-LPS); Mercedes-Benz USA, LLC, Mercedes-Benz Vans, LLC, Daimler

Trucks North America, LLC, and Daimler North America Corp. (C.A. No. 20-511-LPS); and

Volvo Car North America, LLC (C.A. No. 20-512-LPS) (collectively, “Defendants”).

Defendants moved to dismiss these actions, with all three sets of Defendants filing identical

motions, briefs and exhibits. This is Stragent’s response to the Motions. Consistent with

Defendants’ briefs, all “D.I.” references are to C.A. No. 20-510-LPS.

 II.      Summary Of Argument

       1. Defendants’ summary of arguments is largely incorrect. Stragent had previously sued

Defendants under Patents 8,209,705 (“the ’705 Patent”) and 8,566,843 (“the ’843 Patent”) in the

Eastern District of Texas. Thereafter, the Patent Trial And Appeal Board of the United States

Patent and Trademark Office (“PTAB”) held all the claims of the two patents unpatentable under

35 U.S.C. §103(a). Stragent appealed the PTAB determinations to the Federal Circuit Court of

Appeals, but then, before any substantive proceedings, agreed to dismiss the appeals as there was

essentially no likelihood that the appeal would be successful. Then, on February 18, 2019,

Stragent disclaimed all the claims of both Patents pursuant to 35 U.S.C. §253 and 37 C.F.R.

1.321(a), and moved to dismiss the Texas cases on the grounds that, with the patents disclaimed,

the Court had no further subject matter jurisdiction over the patents. The Court granted

Stragent’s motion to dismiss, awarded costs to Defendants, and denied BMW’s motion for

attorney fees. (Neither the Mercedes nor Volvo Defendants moved for fees).
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 7 of 24 PageID #: 4345




    2. Defendants err in arguing that the “Texas Court entered final judgment on the merits

against Stragent.” The cases against Defendants in the Texas Court were dismissed with

prejudice pursuant to Fed. R. Civ. P. 41(a)(2). The dismissal followed Stragent’s disclaimer of

the patents that were in suit in Texas, and, thus, the Texas Court lacked jurisdiction over the

patents.

    3. The PTAB’s determinations of the unpatentability of the ’705 patent and ’843 patent

claims (“IPR Claims”) has no preclusive effect here, because the obviousness determinations

were based on now-discredited law. Thus, on this basis alone the determinations cannot be

preclusive in view of the “change of law” exception to claim and issue preclusion.

    4. Further, the PTAB’s determinations of the unpatentability of the IPR Claims has no

preclusive effect here, because the asserted claims of the four patents in suit are materially

different and patentably distinct from the IPR Claims. Defendants fail to show identicality of the

IPR Claims and the present claims in suit. Indeed, Defendants do not even attempt to show any

correspondence between the IPR Claims and the asserted claims of one of the patents in suit.

The statutory presumption of validity of the instant claims in suit cannot be circumvented by

Defendants’ unsupported assertions that the Court should find identicality even though the

present claims in suit are significantly narrower than the IPR Claims and include entirely

different limitations.

III.    Statement Of Facts

       1.     The Prior Texas Litigation

    For reasons that are not disclosed, Defendants first assert that Stragent had sued Robert

Bosch LLC under Patent 7,802,263, and then dismissed that case with prejudice. (“Stragent I”).

The litigation is irrelevant, as the ‘263 Patent had never been asserted against any of the



                                                -2-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 8 of 24 PageID #: 4346




Defendants, nor been involved in any IPR proceedings. There was never any judicial

determination that any of the claims of the ‘263 Patent were invalid or not infringed.

   Stragent had sued some of the current Defendants for infringing claims of the ’705 and ’843

Patents in the Eastern District of Texas. Thereafter, certain BMW and Mercedes/Daimler

entities filed a series of IPR petitions to hold all the claims of the ’705 Patent and ’843 Patent to

be unpatentable for anticipation or obviousness. After the PTAB ordered a trial of the asserted

patents, Stragent and the Defendants stipulated to a stay of the Texas litigations pending the

outcome of the IPR proceedings. Ultimately, the PTAB rejected the Petitioners’ anticipation

arguments, but held all the claims of the two patents unpatentable for obviousness under 35

U.S.C. §103(a).

   Stragent appealed the PTAB determinations to the Federal Circuit Court of Appeals, but

then, before any substantive proceedings, agreed to dismiss the appeals as there was essentially

no likelihood that the appeal would be successful. Then, on February 18, 2019, Stragent

disclaimed all the claims of both Patents pursuant to 35 U.S.C. §253 and 37 C.F.R. 1.321(a).

Exhibit 4 and 5, attached hereto.

   In the meantime, BMW had moved for summary judgment of invalidity of the ’705 and ’843

Patent claims. Stragent responded that the Texas Court could not enter summary judgment

because the patents were statutorily disclaimed, and, hence, the Texas Court lacked any subject

matter jurisdiction. After briefing and a hearing, the Texas Court dismissed the cases with

prejudice pursuant to Fed. R. Civ. P. Rule 41(a)(2) in view of the lack of subject matter

jurisdiction, and expressly denied BMW’s motion for summary judgment. (Exhibit 6). The

Court allowed BMW to pursue claims for attorney fees, which the Court thereafter denied on the

merits, holding that “While Stragent’s suit was ultimately unsuccessful, BMW has not shown



                                                 -3-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 9 of 24 PageID #: 4347




that Stragent presented ‘exceptionally meritless claims’ or that Stragent’s conduct was

‘unreasonable in comparison to a mine-run patent case.’” (Case 6:16-cv-00446 Dkt. 138)

(Neither the Mercedes nor Volvo Defendants moved for fees).

      2.      The IPR Proceedings

   The PTAB determined that the IPR Claims were invalid based at least in part on the PTAB’s

claim constructions. In construing the claims, the PTAB followed the then-applicable law that

required the PTAB to apply “the broadest reasonable construction in light of the specification of

the patent in which they appear.” (D.I. 12-1 at 9; D.I. 12-2 at 9; D.I. 12-3 at 15; D.I. 12-4 at 15;

D.I. 12-5 at 10; D.I. 12-6 at 11; D.I. 12-7 at 11; D.I. 12-8 at 11; D.I. 12-9 at 13; D.I. 12-10 at 11;

D.I. 12-11 at 13.).

   The PTAB’s claim constructions were critical to at least some of the PTAB’s determinations

of the obviousness of the IPR Claims. For example, a key claim term was “sharing the

information,” which the PTAB generally construed as requested by the Petitioners based on the

then-applicable BRI standard, and applied the term to reject Stragent’s efforts to distinguish the

prior art. Thus, the PTAB stated, for example, that

       Patent Owner’s argument implicitly applies a construction of “sharing the same
       information” that we do not adopt. See PO Resp. 52 (“sharing in the context of
       the invention of the ‘705 Patent requires sharing information in real time between
       two networks, via a shared memory resource”).

(D.I. 12-3 at 57). As detailed in the Argument section, infra, the PTAB’s construction of the

“sharing” term repeatedly impacted the PTAB’s application of the prior art to the IPR Claims.

      3.      The Current Claims Are Patentably Distinct From The IPR Claims

       Defendants make little effort to carry their burden of showing that the present claims in

suit are patentably indistinct from the IPR Claims. The entirety of Defendants’ arguments is

contained in a series of charts, identified as Exhibits A – D, that are attached to a letter from


                                                 -4-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 10 of 24 PageID #: 4348




Defendant’s counsel to Stragent. Exhibit L (D.I. 12-12). None of the charts address, however,

claim 15 of the ‘790 Patent (Count II), which is the only claim of the ‘790 Patent that Stragent

has specifically asserted against the Defendants. Defendants fail to demonstrate any

correspondence between the many significant limitations of the presently asserted claims versus

the IPR Claims. This is demonstrated in Exhibits 1-3, attached hereto, which copies Defendants’

charts and inserts Stragent’s analysis of the Defendants’ allegations. As shown in the attached

Exhibits 1-3, the asserted claims of the current patents in suit are materially narrower than the

IPR claims, and include limitations which have no counterparts in the IPR Claims.

       The Complaints in these cases specifically make the following allegations regarding the

IPR Claims, and those allegations are supported by Exhibits 1-3, and must be deemed to be true

for purposes of the present motions to dismiss:

       19. The [Patent 10,248,477] claims are materially different from the claims that
       had been considered in Inter Partes Reviews IPR2017-00676, IPR2017-00677,
       IPR2017-00457, IPR2017-00458, IPR2017-01503, IPR2017-01502, IPR2017-
       01504, 2017-01519, IPR2017-01520, IPR2017-01521; 2017-01522, which
       collectively involved Patent 8,209,705 claims 1-20, and Patent 8,566,843 claims
       1-59 (collectively “Prior IPRs”). As one simple example, the ‘477 Patent claim 1
       specifies a “layered system for sharing information,” wherein the information is
       stored and, thereafter, the system “share[s] the stored information with at least one
       of a plurality of heterogeneous processes including at least one process associated
       with a second physical network selected from the group consisting of FlexRay,
       Controller Area Network, and Local Interconnect Network, utilizing a network
       protocol different from a protocol of the first physical network,” which limitations
       were not included in the claims considered in the Prior IPRs.

                                                  ***

       26. The [Patent 10,031,790] claims are materially different from the claims that
       had been considered in the Prior IPRs.

                                                  ***

       33. The [Patent 10,002,036] claims are materially different from the claims that
       had been considered in the Prior IPRs.

                                                  ***

                                                -5-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 11 of 24 PageID #: 4349




       40. The [Patent 9,705,765] claims are materially different from the claims that
       had been considered in the Prior IPRs.

(D.I. 1 at ¶¶ 19, 26, 33 40)

      4.       The Current Claims Issued After Full Disclosure Of The IPRs

       The Complaints allege that the current Patents were issued after Stragent had advised the

PTO Examiner of the pending IPRs and submitted the relevant documentation to the PTO. See,

for example:

       20. During the prosecution of the applications leading to the ‘477 Patent,
       applicant cited to the Patent Office all the prior art that was raised during the
       course of the Prior IPRs, and advised the Patent Office of the Prior IPR
       proceedings, including that “The above cited inter partes reviews have received
       final written decisions rendering all challenged claims unpatentable.”

                                                ***

       26. … Further, during the prosecution of the applications leading to the ‘790
       Patent, applicant cited to the Patent Office all the prior art that was raised during
       the course of the Prior IPRs, and advised the Patent Office of the Prior IPR
       proceedings, including that “The above cited inter partes reviews have received
       final written decisions rendering all challenged claims unpatentable.”

      5.       Pre-Motion Communications Between The Parties

       Defendants assert that Stragent never responded to Defendants’ letters prior to their filing

the present motion. That is incorrect, as evidenced in Defendants’ own Exhibit R (D.I. 12-18).

Counsel for the parties had exchanged a number of emails on the subject. Stragent had judicially

set forth its position that the prior IPR decisions could not be preclusive because of the change in

law and in view of the differences in the claims, and, further, that the new claims were issued

only after Stragent had submitted the IPR materials, including the adverse PTAB decisions, to

the PTO during prosecution of the claims. This position was set in, for example, Stragent’s

filings in the Eastern District of Texas. See Dkt. 137 in Case 6:16-cv-00446, a copy of which is

attached as Exhibit 7. Stragent noted that it had filed the present actions in this Court, and


                                                -6-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 12 of 24 PageID #: 4350




explained why those actions were not precluded. Id. at 4-5.

   After presenting its arguments on the record in the EDTX Court, there was nothing more that

Stragent could say that would have changed the course to which the Defendants were committed.

Stragent stated then, as it says today, that Stragent could pursue claims under its new patents

because the IPR decisions were not preclusive because of a change in the law and in view of the

differences between the claims, and because the claims issued after full disclosure of the PTAB

proceedings. Id. The gap between the parties was sufficiently fundamental and significant that

no further letters would change anyone’s positions. Engaging Stragent in substantive letter

writing could obviously have benefitted Defendants as Defendants could then use the letters in

preparing their inevitable motions to dismiss, but Stragent is not obliged to afford Defendants

that tactical advantage.

IV.    Argument

          a. Defendants Have Burden Of Proving That Preclusion Applies

      “In a Rule 12(b)(6) motion, the court evaluates the merits of the claims by accepting all

allegations in the complaint as true, viewing them in the light most favorable to the plaintiffs,

and determining whether they state a claim as a matter of law. The defendant bears the burden

of showing no claim has been stated.” Gould Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d

Cir. 2000).

      Given the statutory presumption that all patent claims are presumed valid, “a defendant

seeking to overcome this presumption must persuade the factfinder of its in-validity defense by

clear and convincing evidence. Microsoft Corp. v. I4I Ltd. P'ship, 564 U.S. 91, 97 (2011). Thus,

on the present motion Defendants have both the normal burden of establishing that Stragent fails

to state a cause of action, but, in addition, that burden is weighed with the further presumption



                                                -7-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 13 of 24 PageID #: 4351




that the present claims are valid which Defendants can overcome only by clear and convincing

evidence. In this case, Defendants have to prove that the present claims are, in fact, so

patentably indistinct from the IPR Claims, and that the PTAB applied the law that would be

applicable in this proceeding, so that the presumption of validity can be overcome as a matter of

law.

          b. There Is No Judicial Decision On The Merits

       Defendants assert that there was a final judgment on the merits. (D.I. 12 at 15). But,

Defendants acknowledge that the prior actions were dismissed, which dismissals were based on

the fact that Stragent had disclaimed the patents, and the district courts had no subject matter

jurisdiction upon which to proceed with the case. Defendants present no authority whatsoever

that such a dismissal constitutes a judgment on the merits sufficient to invoke preclusion for any

patent other than those that were the subject of the dismissal. Defendants misstate the cases they

cite for support. (D.I. 12 at 15). In Raniere v. Microsoft Corp., 887 F.3d 1298, 1307–08 (Fed.

Cir. 2018), the only issue was whether a dismissal pursuant to Fed. R. Civ. P. Rule 41 resulted in

having a “prevailing party” for purposes of seeking sanctions under 35 U.S.C. § 285. The issue

of “prevailing party” is entirely distinct from a decision of the merits, because parties can prevail

on a number of grounds that are unrelated to the merits of the cases. Nothing in the Court’s

decision remotely supports Defendants’ preclusion argument, which is why Defendants

presumably merely cited the case without analyzing the case or noting any applicable language

in the case.

       In the second case, In re PersonalWeb Techs. LLC, 961 F.3d 1365 (Fed. Cir. 2020), the

circumstances were that “[a]fter the district court issued its claim construction order in the Texas

case, PersonalWeb stipulated to the dismissal of all its claims against Amazon with prejudice.



                                                -8-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 14 of 24 PageID #: 4352




Pursuant to that stipulation, the district court … issued an order dismissing all claims against

Amazon with prejudice; the court subsequently entered final judgment against PersonalWeb.”

Id. at 1372. The issue before the Court was whether the stipulated dismissal with prejudice

protected Amazon’s customers from suits based on the same patents as had been previously

involved in the litigation. Nothing in the Court’s decision supports Defendants’ assertion that a

dismissal of a case for lack of subject matter jurisdiction has preclusive effect, or would preclude

actions based on different claims of different patents.

      Defendants similarly do not analyze or quote the third and last case they cite, Levi Strauss

& Co. v. Abercrombie & Fitch Trading Co., 719 F.3d 1367 (Fed. Cir. 2013). In fact, the case

contradicts Defendants’ arguments. The case did involve a voluntary dismissal with prejudice,

but, unlike this case, there was no issue that the Court did not have subject matter jurisdiction.

Moreover, the Court continued that, although a voluntary dismissal with prejudice may have

claim preclusion effect, it cannot have any issue preclusive effects:

       As to issue preclusion, the 2011 Judgment on Dilution was only a voluntary
       dismissal with prejudice. That judgment, while constituting an adjudication on
       the merits for claim-preclusion purposes, has no issue-preclusive effect.

Levi Strauss & Co. v. Abercrombie & Fitch Trading Co., 719 F.3d at 1372. In any event, the

Court reversed the USPTO Trademark Trial and Appeal Board that applied preclusion to

preclude certain registrations, and held that preclusion was not applicable.

      In short, Defendants present no authority that remotely supports its argument for claim

preclusion on the current facts, and cite a case that directly contradicts Defendants’ claim for

issue preclusion.

          c. Preclusion Is Improper Where There Is A Difference In The Law

       Even if the Texas dismissals with prejudice can support preclusion, those dismissals

followed the PTAB’s determinations of unpatentability. Yet, the PTAB rulings cannot have
                                                -9-
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 15 of 24 PageID #: 4353




preclusive effect to render the current claims invalid because the PTAB determinations were

issued under the then existing law that required the PTAB to apply the “broadest reasonable

construction in light of the specification of the patent in which they appear.” See Section III(2)

supra. A court dismissal with prejudice founded on such PTAB determinations is no stronger

than the PTAB decisions themselves.

       The PTAB rulings present two insurmountable hurdles to applying preclusion. First, it

cannot be disputed that the claim construction standard applied by the PTAB is far more

generous to invalidity than the Phillips standard applied in district courts. The Supreme Court

specifically recognized that BRI and Phillips are different standards:

       Cuozzo says that the use of the broadest reasonable construction standard in inter
       partes review, together with use of an ordinary meaning standard in district court,
       may produce inconsistent results and cause added confusion. A district court may
       find a patent claim to be valid, and the agency may later cancel that claim in its
       own review. We recognize that that is so. This possibility, however, has long
       been present in our patent system, which provides different tracks—one in the
       Patent Office and one in the courts—for the review and adjudication of patent
       claims. As we have explained above, inter partes review imposes a different
       burden of proof on the challenger. These different evidentiary burdens mean that
       the possibility of inconsistent results is inherent to Congress' regulatory design.

Cuozzo Speed Techs., LLC v. Lee, 136 S. Ct. 2131, 2146 (2016). Defendants have not pointed to

any authority that would permit a court to apply an IPR Ruling that rested on the BRI standard to

render invalid different claims of different patents, where validity would be determined after

construing the claims by the Phillips standard.

       The Supreme Court has stated that “[e]ven when the elements of issue preclusion are met,

however, an exception may be warranted if there has been an intervening ‘change in [the]

applicable legal context,’” and that the “change-in-law exception recognizes that applying issue

preclusion in changed circumstances may not ‘advance the equitable administration of the law.’”

Herrera v. Wyoming, 139 S. Ct. 1686, 1697 (2019) (internal citations omitted). That is clearly


                                               - 10 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 16 of 24 PageID #: 4354




the case here, because the prior invalidity determinations were made in a materially different

legal context, and cannot be applied here.

       Second, after the PTAB entered its decisions here, the PTO changed the rules applicable

to the IPRs, and, as of November 13, 2018, the validity of patent claims in both the district courts

and IPR proceedings are now governed by the Phillips standard. 37 CFR 42.100(b) (“In an inter

partes review proceeding, a claim of a patent … shall be construed using the same claim

construction standard that would be used to construe the claim in a civil action under 35 U.S.C.

282(b)”). Thus, the prior PTAB decisions may not have any effect even on subsequent IPR

proceedings.

       Defendants argue that the change in the law is meaningless. Defendants first cite

M.P.E.P. § 2111 for the proposition that the BRI and Phillips standards are not that different.

The M.P.E.P., however, is not authoritative except for Patent Office procedures, and the

M.P.E.P. cannot overturn the governing law of the Supreme Court recognizing that there are

material legal differences between BRI and the law applied by the district courts. Cuozzo, supra.

Indeed, if the BRI and Phillips were not different, then there would not have been two different

standards.

       Second, Defendants argue “district courts have already found that IPR decisions trigger

preclusion in district court even when IPRs and district courts employ different claim

construction standards,” citing three cases. Defendants misstate the cases, because none held

what Defendants argue. In XY, LLC v. Trans Ova Genetics, 890 F.3d 1282 (Fed. Cir. 2018), the

patents in suit were held invalid in an IPR proceeding and the Federal Circuit affirmed the

PTAB. Thus, the patents were gone. “[W]e find that an affirmance of an invalidity finding,

whether from a district court or the Board, has a collateral estoppel effect on all pending or co-



                                               - 11 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 17 of 24 PageID #: 4355




pending actions.” Trans Ova Genetics, 890 F.3d at 1294. But this applied only to pending or co-

pending actions involving the same patents as were finally held unpatentable in an IPR

proceeding. Nothing in the case suggests that an affirmation of a PTAB unpatentability ruling

would be collateral estoppel in district court proceedings involving different patents.

       MaxLinear, Inc. v. CF CRESPE LLC, 880 F.3d 1373 (Fed. Cir. 2018) was not a case of

preclusion at all. The Court considered inconsistent PTAB decisions, and remanded to the

PTAB instructing that “the Board must consider whether the dependent claims … can survive the

unpatentability of claims … from which they depend in view of the prior art cited in the … IPR.”

Id. at 1377–78.

       Papst Licensing GmbH v. Samsung Elecs. Am., Inc., 924 F.3d 1243 (Fed. Cir. 2019)

similarly said nothing more than that a PTAB decision as to validity of a patent was

determinative if affirmed on appeal. Nothing in any of the three Court’s decisions even remotely

suggests that claims, whose construction is determined by the Phillips standard, and where

Defendants have to prove invalidity by clear and convincing standard, can summarily be held

invalid based on the preclusive effect of a PTAB decision involving different claims where the

claims were determined under the BRI standard and where the challengers did not have the clear

and convincing burden of proof required by district court proceedings..

          d. The Present Claims Are Patentably Distinct From The IPR Claims

       Leaving to one side the lack of any judicial determination on the merits and the

differences in the legal framework of the present proceeding and the IPR determinations, the

present cases are not the “same” as the prior Texas cases, as the present claims are materially and

significantly patentably distinct form the IPR Claims.

       As the Federal Circuit pointed out, preclusion is not available even when “there is



                                               - 12 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 18 of 24 PageID #: 4356




substantial overlap between [the current case] and [the prior litigations], [and] the asserted

patents all share a common specification and terminal disclaimer to a common parent,” unless

“the scope of the asserted patent claims in the two suits is essentially the same” i.e., that the

claims are “patentably indistinct.” SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1166, 1167

(Fed. Cir. 2018).

       Here, Defendants have pointedly ignored the significant differences between the current

claims and the IPR Claims. But the current claims are materially narrower than that IPR Claims,

and include limitations that are nowhere found in the IPR Claims. The differences are detailed in

the attached Exhibits 1-3, and the distinctions are significant. Although significant, very little is

required to render claims to be patentably distinct. The Patent Code, 35 U.S.C. § 282(a) states

unequivocally that:

       A patent shall be presumed valid. Each claim of a patent (whether in
       independent, dependent, or multiple dependent form) shall be presumed valid
       independently of the validity of other claims…. The burden of establishing
       invalidity of a patent or any claim thereof shall rest on the party asserting such
       invalidity.

       Thus, every patent claim is entitled to a statutory presumption of validity that can be

overcome only by clear and convincing standard of proof. The statute does not contain any

exception that claims are less entitled to the presumption because they have some similarity to

other claims, be members of the same patent family or have been the subject of a terminal

disclaimer. Indeed, the statute applies even to claims in the same patent. In light of 35 U.S.C.

§ 282(a), “patentably indistinct” is available only where there are merely differences in wording

or recitation of inherent features or similar. “Patentably indistinct” cannot be applied to

invalidate claims that are narrower or include limitations that are not found in the earlier-

invalidated claims.

       In the face of this statutory presumption of validity, Defendants present arguments that
                                                - 13 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 19 of 24 PageID #: 4357




fail to reasonably address the very significant differences between the present claims and the IPR

Claims. Indeed, Defendants’ briefs do not actually analyze the current claims versus the IPR

claims. Instead, Defendants’ argument is that the Court should accept as true the generalized

assertions in unsworn and unauthenticated charts that Defendants’ counsel had sent to Stragent.

D.I. (Defendants’ Ex. L including chart Exs. A- D). The chart and Defendants’ consequent

arguments are fatally deficient.

       Thus, Count I is directed to Patent 10,248,477, and claim 1 of that Patent includes the

following limitations, which are not found in any of the IPR Claims:

       …. a memory manager associated with the non-volatile memory, said memory
       manager comprising an upgrade and configuration manager to configure the data
       structure of the non-volatile memory, an event manager to capture input-output
       events as variables and generate new events, flags or signals, a data access
       manager to control code update and configuration of the memory and access
       rights for individual applications at execution, and a data integrity component to
       analyze stored state variables for integrity and generate events or flags if any
       problem occurs; …..

No similar limitation is found in any of the IPR Claims, and Defendants fail to show any

correspondence between the above limitation and any of the IPR Claims. See Exhibit 1 attached

hereto. Further, the ‘477 claim 1 thereafter recites:

       share the stored information with at least one of a plurality of heterogeneous
       processes including at least one process associated with a second physical
       network selected from the group consisting of FlexRay, Controller Area Network,
       and Local Interconnect Network, utilizing a network protocol different from a
       protocol of the first physical network….

The key issue here is the word “stored,” because Stragent had argued at the PTAB trial that the

claim term “sharing the information” found in the IPR Claims referred to information that had

been stored in accordance with preceding claims. Applying BRI, the PTAB specifically rejected

Stragent’s proposed construction and held that the “the shared information” need not be that

which had been previously stored. See, for example, D.I. 12-3 at 18-19; D.I. 12-5 at 11-13; D.I.


                                               - 14 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 20 of 24 PageID #: 4358




12-6 at 13-15; D.I. 12-7 at 12-15; D.I. 12-8 at 15-19, 37-38; D.I. 12-9 at 17-21, 39-41; D.I. 12-10

at 14-18. Given the benefit of having a claim limited to “sharing the stored information,”

Stragent included that specific limitation in this ‘477 Patent. Given the importance that the

PTAB placed on establishing that the IPR Claims could not be construed under the BRI standard

to include the “stored” requirement, it cannot be argued that a claim limited to “sharing stored

information” is patentably indistinct from claims that had no such limitation.

       Claim 1 of the ‘477 Patent includes other limitations, including:

       interfaces for communication with each of FlexRay, Controller Area Network,
       and Local Interconnect Network networks, with each physical network in
       communication with a component including at least one of a sensor, an actuator,
       or a gateway, and with each of the FlexRay, Controller Area Network, and Local
       Interconnect Network interfaces comprising a corresponding network
       communication bus controller including a corresponding network communication
       bus driver;

       the interfaces including a first communication interface for interfacing with the
       first physical network, the first communication interface including a first
       communication interface-related data link layer component, said first
       communication interface configured to extract variables from the overall message
       communicated by the first physical network employing a first protocol and storing
       the packet data unit representing the datum information carried by the overall
       message from a first physical network in the database; and a second
       communication interface for interfacing with the second physical network
       utilizing a protocol different than the protocol of the first physical network, the
       second communication interface including a second communication interface-
       related data link layer component; wherein the automotive electronic control unit
       is configured such that the stored information may be shared with the second
       physical network by replicating the packet unit data obtained from the first
       physical network by composing another message configured to be communicated
       using the different protocol of the second physical network.

       Again, as shown in Exhibit 1, Defendants’ chart has not demonstrated that these

limitations are found in the IPR Claims.

       Count II is directed to Patent 10,031,790, but the only claim specifically asserted by

Stragent is claim 15. (D.I. 1 at ¶ 27). Yet, Defendants do not even purport to provide any

analysis, chart or any other information to demonstrate that the asserted Claim 15 of the ‘790

                                              - 15 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 21 of 24 PageID #: 4359




Patent is patentably indistinct from the IPR Claims. Defendants have plainly failed to carry their

burden of proof that this asserted claim is invalid. Defendants address claim 1 of the ‘790

Patent, but then Defendants admit that they cannot find any comparable limitations in the IPR

Claims. Thus, ‘790 Patent Claim 1 includes the limitation:

       the first interface-related data link layer component uses the Flexray network-
       related data link layer header bits by removing the Flexray network-related data
       link layer header bits from another data unit, and the first interface-related
       network layer component uses the Flexray network-related network layer header
       bits by removing the Flexray network-related network layer header bits from the
       another data unit, where the information is extracted from the another data unit
       before the sharing

Defendants admittedly cannot find anything comparable to this limitation in the IPR Claims.

Instead, Defendants simply argue that “This element does not render the ’790 claims patentably

distinct from the [’705 and ‘843] claims.” (D.I. 12-12 at p. 21).

       As shown in Exhibit 2, attached hereto, Defendants have also not shown any

correspondence between certain limitations of Patent 10,002,036 claim 1and the IPR Claims; and

Exhibit 3, attached hereto, Defendants have also not shown any correspondence between certain

limitations of Patent 9,705,765 claim 1and the IPR Claims.

       Defendants main argument appears to be the legally untenable proposition that any time

the claims of a patent are held invalid, then all claims that issue in subsequent continuations

patents are invalid as a matter of legal preclusion, at least if the claims were subject to a terminal

disclaimer. Yet, Defendants present no authority or legal analysis to support such a cataclysmic

result. The first part of Defendants’ argument is untenable, because the assertion defies 35

U.S.C. § 282(a) which unequivocally states that even claims of the same patent are presumed

valid notwithstanding the invalidity of other claims of the same patent. Similarly, Defendants

overstate the terminal disclaimer issue. The Federal Circuit has stated that:



                                                - 16 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 22 of 24 PageID #: 4360




        a terminal disclaimer is a strong clue that a patent examiner and, by concession,
        the applicant, thought the claims in the continuation lacked a patentable
        distinction over the parent. But as our precedent indicates, that strong clue does
        not give rise to a presumption that a patent subject to a terminal disclaimer is
        patentably indistinct from its parent patents. It follows that a court may not
        presume that assertions of a parent patent and a terminally-disclaimed
        continuation patent against the same product constitute the same cause of action.
        Rather, the claim preclusion analysis requires comparing the patents' claims along
        with other relevant transactional facts.

SimpleAir, Inc. v. Google LLC, 884 F.3d 1160, 1168 (Fed. Cir. 2018). Moreover, a terminal

disclaimer by an applicant would have some benefit as a “clue” only if a challenger

demonstrated that the terminal disclaimer had some material effect on the length of the patent

term. Here, all the claims derive from a common priority document, and Defendants have not

demonstrated that Stragent’s terminal disclaimer had any material effect at all.

          e. No Issue Preclusion

      Defendants’ final argument is directed to issue preclusion. Here, Defendants ignore the

key holding of the Levi Strauss & Co. case that Defendants themselves cited in their brief. The

Court clearly stated that a voluntary dismissal with prejudice may have a claim preclusion effect,

it cannot have any issue preclusive effect. 719 F.3d at 1372. The cases cited by Defendants did

not involve a voluntary dismissal, much less a dismissal based on lack of subject matter

jurisdiction.

      Turning to the preclusive effect of the PTAB decision, Stragent’s analysis above and in

Exhibits 1-3 demonstrate that the differences between the prior IPR Claims and the present

claims are far more than “slightly different language to describe substantially the same

invention.” To establish issue preclusion, Defendants had to demonstrate that specific holdings

by the PTAB require the Court to invalidate presumptively valid claims. Yet, Defendants’ best

argument as to some claim limitations was a bald conclusory assertion that “This element does



                                               - 17 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 23 of 24 PageID #: 4361




not render the ’790 claims patentably distinct from the [’705 and ‘843] claims.” (D.I. 12-12 at p.

21).

       Defendants cite Ohio Willow Wood Co. v. Alps S., LLC, 735 F.3d 1333, 1342 (Fed. Cir.

2013). But that case only highlights Defendants’ failure to carry is burden of overcoming the

presumed validity of the present claims. First, there was no issue in Ohio-Willow regarding the

differences between the BRI and the Phillips standards of claim construction. Moreover, unlike

in that case, Defendants have not shown that the specific limitations in the present claims are

found in the IPR Claims or in the prior art that was relied upon by the PTAB to determine

unpatentability. In Ohio-Willow, for example, the Federal Circuit noted that it “is without

dispute that the asserted claims of the ′237 patent are substantially similar to the invalidated

claims of the ′182 patent,” and that “the mere use of different words in these portions of the

claims does not create a new issue of invalidity.” 735 F.3d at 1342–43. Indeed, even though

Defendants have not even attempted to prove that the distinct limitations of the present claims

are found in the prior art, the fact is that there is no evidence in any of the many PTAB decisions

that any of the prior art disclose the particular limitations identified in Exhibits 1-3. Thus, the

present claims discuss specific components and configurations that are not present in the prior art

used in the obviousness analyses.

       Here, rather than describing the same feature differently, without adding any additional

limitations, the present claims describe features entirely different from the IPR Claims. As

indicated above, one of the novel features of the present claims is the requirement for particular

configurations of the CAN and Flexray networks. Even though both networks were known in

the prior art, Defendants have not shown any prior art that had the specific claimed

configurations. The present claims involve more than simply describing the same invention



                                                - 18 -
Case 1:20-cv-00510-LPS Document 16 Filed 08/03/20 Page 24 of 24 PageID #: 4362




“with slightly different language.”

         f. 37 C.F.R. § 42.73(d)(3) Has No Application

   Defendants assert that Stragent is estopped by 37 C.F.R. § 42.73(d)(3). However, the

regulation applies only to the PTO, and is limited to claims that are “patentably indistinct.” As

demonstrated above and in Exhibits 1-3, the current clams include limitations not found in the

IPR Claims, and are, thus, patentably distinct. It is again noted that the present claims were

allowed by the PTO with full knowledge of the IPR proceedings.

 V.    Conclusion

       On the basis of the foregoing analysis of fact and law, Plaintiff Mentone respectfully

requests that Defendant’s motion to dismiss be Denied.

 Dated: August 3, 2020
                                                 Respectfully submitted,

 Of Counsel:                                     /s/ George Pazuniak
                                                 George Pazuniak (DE Bar 478)
 Thomas F. Meagher                               O’KELLY & ERNST, LLC
 Alan Christopher Pattillo                       824 N. Market St.
 Meagher Emanuel Laks Goldberg & Liao,           Suite 1001A
 LLP                                             Wilmington, DE 19801
 One Palmer Square                               Tel: 302-478-4230
 Suite 325                                       Email: GP@del-iplaw.com
 Princeton, New Jersey 08542
 (609) 454-3500                                  Counsel for Plaintiff
 tmeagher@meagheremanuel.com                     Stragent, LLC.
 cpattillo@meagheremanuel.com




                                               - 19 -
